       Case 2:18-cv-01310-MRH Document 63-1 Filed 12/05/18 Page 1 of 1



                            CERTIFICATE OF COMPLIANCE

      I hereby certify that prior to filing this Motion, I conferred in good faith with

counsel for all Defendants and with the unrepresented Defendants regarding their

position as to the relief sought. The unrepresented Defendants did not agree to the

relief requested in the foregoing Motion.



                                            Respectfully submitted,


                                            Shenderovich, Shenderovich & Fishman, P.C.


                                            By: /s/ Craig L. Fishman
                                                   Craig L. Fishman, Esquire
                                                   PA I.D. #58753

                                                  429 Fourth Avenue
                                                  1100 Law & Finance Building
                                                  Pittsburgh, PA 15219

                                                  (412) 391-7610 – telephone
                                                  (412) 391-1126 – facsimile
                                                  clf@ssf-lawfirm.com

                                                  Attorney for Plaintiffs
